Citation Nr: 0501221	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for effort 
strain of both knees, prior to May 5, 2004.

2.	Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee, from May 5, 
2004.

3.	Entitlement to a compensable rating for a right knee 
disability, from May 5, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1971.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO denied a rating in excess of 10 percent for service-
connected effort strain of both knees.  In June 2002, the 
veteran filed a notice of disagreement (NOD), and a statement 
of the case (SOC) was issued in January 2003.  The veteran 
filed a substantive appeal in February 2003.  

In its June 2004 supplemental SOC (SSOC), the RO continued 
the veteran's 10 percent rating for effort strain of both 
knees, for the time period prior to May 5, 2004.  However, 
that SSOC also reflects, effective May 5, 2004, 
recharacterization of the service-connected disability as 
encompassing disabilities of each knee, and the assignment  
of a 10 percent rating for degenerative joint disease of the 
left knee, and a noncompensable rating for a right knee 
disability,.  Inasmuch higher evaluations are potentially 
available at each stage, and the veteran is presumed to seek 
the maximum available benefit, claims for higher evaluation, 
as indicated on the title page, remain viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993); 

The Board's decision denying the veteran's claim for a rating 
in excess of 10 percent for effort strain of both knees, for 
the period prior to May 5, 2004, is set forth below.  The 
claims for a rating in excess of 10 percent for degenerative 
joint disease of the left knee, and for a compensable rating 
for a right knee disability, each from May 5, 2004, are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 10 percent for 
effort strain of both knees, for the period prior to May 5, 
2004, has been accomplished.

2.	On VA examination in March 2002, the veteran was capable 
of raising his legs from 90 to 0 degrees on repeated 
instances and without difficulty, had a normal gait and was 
able to ascend stairs well, and appeared to have knees that 
were in normal condition for an individual of his approximate 
age. 


CONCLUSION OF LAW

The criteria for an disability rating in excess of 10 percent 
for effort strain of both knees, for the period prior to May 
5, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5257, 5260, and 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for a rating in 
excess of 10 percent for effort strain of both knees, for the 
period prior to May 5, 2004, has been accomplished.  

Through the January 2003 SOC, the June 2004 SSOC, and the 
RO's November 2001 letter, the RO notified the veteran and 
his representative of the legal criteria governing the claim, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  
Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its November 2001 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, as well as requested that the veteran submit 
any additional evidence in his possession.  Through this 
letter, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.              § 5103(a) and 38 C.F.R. § 
3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the January 2003 SOC 
explaining what was needed to substantiate the veteran's 
claim for increase within approximately six months of the May 
2002 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letter of November 2001; neither in response to 
that letter, nor at any other point during the pendency of 
this appeal, has the veteran informed the RO of the existence 
of any evidence that has not already been obtained. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the Providence VA 
Medical Center (VAMC) in Providence, Rhode Island, dated from 
February 2001 to March 2004, and has arranged for the veteran 
to undergo VA examination.  The veteran has not submitted any 
evidence in support of his claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the veteran's claim for a rating in excess 
of 10 percent for the period prior to May 5, 2004.  

II.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).

In its May 1971 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
effort strain of both knees, effective January 9, 1971.  

In November 2001, the veteran filed a claim for a higher 
rating for service-connected effort strain of both knees.

Medical records from the Providence VAMC, dated from February 
2001 to March 2004, include a March 2002 report from a VA 
nurse practitioner noting that the veteran had some bilateral 
knee crepitus and decreased range of motion in the lower 
extremities; the assessment was osteoarthritis with lower 
back pain and knee pain.    

On VA examination in March 2002, the veteran complained that 
his knees had been deteriorating over the years since his 
discharge from service.  The veteran also reported that he 
had discomfort walking up stairs, pain in the knees, and 
aching in the knees as a result of weather changes.  On 
physical examination, it was noted that the veteran knees 
"grossly" were normal.  The veteran was able to squat 90 
degrees, and could not squat anymore because his knees hurt.  
There were no abnormal motions in either knee, or valgus 
carus.  Grind tests were negative.  He was able to raise his 
legs from 90 to 0 degrees, and performed this task ten times 
with no difficulty; he was also able to perform this movement 
with two pound weights strapped to each of his ankles, and on 
both instances it appeared that the veteran could repeat 
these actions many more times.  His gait was normal, and he 
was able to travel up stairs very well.  It was also noted 
that x-rays showed very little pathology, and generally 
suggested that the veteran had normal knees for an individual 
his age.  The veteran did have what appeared to be a small 
and barely visible spicule of an exostosis on the left tibia, 
which the examiner characterized as not being of any 
significance.  

The examiner also noted that there was no evidence upon which 
to make a diagnosis of an old or a new condition, or of any 
secondary effects therefrom.  He further stated that the 
veteran's knees did not appear to interfere with his daily 
living, and that they would not interfere with his continued 
work as an analyst, which he had done for approximately 30 
years.  According to the examiner, the veteran could not 
"climb ladders and run up and down the stairs all day 
long," but with a minimum amount of walking and climbing a 
staircase occasionally, the veteran could do anything another 
person of his age would be capable of doing.          

Prior to May 5, 2004, the veteran's service-connected knee 
disability was characterized as effort strain of both knees, 
for which the RO assigned a single, 10 percent rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-
5263.  That rating indicates that the condition had been 
rated, by analogy, to genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).  See 38 C.F.R. §§ 4.20, 4.27.  That diagnostic 
code provides only for the assignment of a 10 percent rating.

To give the veteran every consideration in connection with 
this aspect of the appeal, the Board has considered the 
criteria of all potentially applicable diagnostic codes, and 
whether, as the veteran and his representative have implied, 
a separate rating for each knee was warranted during the 
period prior to May 5, 2004.  However, considering the 
pertinent evidence of record, the Board finds that, 
regardless of whether the veteran's knees are rated as a 
single disability or as distinct disabilities, the record 
simply presents no basis for assignment of more than the 
already assigned 10 percent rating during the period in 
question.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes 
(here, Diagnostic Codes 5260 and 5261), an evaluation of 10 
percent is assignable for each major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  

Under Diagnostic Code 5260, a 0 percent evaluation is 
warranted if flexion of the leg is limited to 60 degrees, a 
10 percent evaluation is warranted if flexion is limited to 
45 degrees, a 20 percent evaluation is warranted if flexion 
is limited to 30 degrees, and a 30 percent evaluation is 
warranted if flexion is limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted for extension of the leg limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees, a 20 percent evaluation is warranted if extension 
is limited to 15 degrees, a 30 percent evaluation is 
warranted if extension is limited to 20 degrees, a 40 percent 
evaluation is warranted if extension is limited to 30 
degrees, and a 50 percent evaluation is warranted if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).    See also.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Diagnostic Code 5257 is indicative of a nonspecific 
orthopedic disability rated on the basis of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability.  See 38 C.F.R. §§ 4.20, 4.27.  Under this code, 
a 10 percent disability rating is warranted for slight 
disability, a 20 percent evaluation is warranted for moderate 
disability, and a 30 percent evaluation is warranted for 
severe disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that the criteria for a rating in 
excess of 10 percent for service-connected effort strain of 
both knees, prior to May 5, 2004, have not been met.  
Regardless of how the veteran's knees are evaluated, there 
simply is no medical evidence of genu recurvatum or 
arthritis of either knee; nor is there evidence of 
limitation of motion, or instability or lateral subluxation 
to warrant even the minimum rating of 10 percent for each 
knee under any potentially applicable diagnostic code noted 
above. 

As noted above, the March 2002 VA examination is the only 
comprehensive and detailed evaluation of the knees during 
the period prior to May 5, 2004.  At that time, the veteran 
was able to raise his legs from 90 to 0 degrees repeatedly 
and without difficulty; the examiner also noted that the 
veteran's knees appeared to be grossly normal.  There were 
no findings as to any recurrent subluxation or lateral 
instability.  The x-rays taken at that time showed very 
little pathology, and did not specifically show any evidence 
of arthritis; the examiner noted that the veteran's knees 
appeared normal for an individual his age, and further 
stated that there was no basis upon which to diagnose any 
old or new knee condition, or any secondary effects 
therefrom.  The record does not otherwise include any medical 
evidence that would provide a basis for assignment of any 
higher rating during the period prior to May 5, 2004.    

Hence, although the 10 percent rating for bilateral knee 
disability has been in effect for more than 20 years (and is 
therefore a protected rating under 38 C.F.R. § 3.951(b)), 
there simply is no medical basis for assignment of any 
higher rating for the period prior to May 5, 2004 under any 
of the provisions cited to above.  There likewise is no 
evidence of any ankylosis, cartilage impairment, or 
impairment of the tibula or fibula of either knee, so as to 
warrant evaluation under Diagnostic Code 5256, 5258, 5259, or 
5262, respectively. 

Under these circumstances, the Board must conclude that the 
claim for increased rating for service-connected knee 
disability, during the period prior to May 5, 2004, must be 
denied.  In reaching this conclusion, the Board has 
considered applicability of the benefit-of-the-doubt 
doctrine; however, as the competent evidence simply does not 
support the veteran's claim for increase, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for effort strain of both 
knees, for the period prior to May 5, 2004, is denied.



REMAND

The Board's review of the claims file reveals that additional 
development of the claims for a rating in excess of 10 
percent for degenerative joint disease of the left knee, and 
for a compensable rating for a right knee disability, each 
from May 5, 2004, is warranted.  

The veteran most recently underwent a comprehensive medical 
evaluation with respect to these conditions in May 2004, by a 
VA nurse practitioner.  The report of that evaluation notes 
that the veteran had knee flexion from 0 to 130 degrees 
bilaterally, but with effort.  The veteran was able to 
perform leg lefts and knee lifts repeatedly when using light 
ankle weights, although there was crepitus bilaterally while 
performing knee extensions.  It was also noted that recent x-
rays showed mild degenerative joint disease in the left knee, 
and that the right knee appeared unremarkable.  The examiner 
assessed degenerative joint disease of the left knee.  

The Board finds that the results of such evaluation are 
inadequate for determining the extent of the veteran's 
service-connected disability, for several reasons.  The 
report of the May 2004 evaluation notes the veteran's 
complaints of chronic pain in both knees ranging from a level 
of 4 to 12 on a scale of 0 to 10, with occasional cracking, 
and aggravating conditions of climbing stairs, standing or 
walking for long periods of time, and weather changes.  
However, there was no attempt made to quantify any additional 
findings as to range of motion loss with repeated use and/or 
during flare-ups.  Additionally, the VA treatment provider 
that offered an assessment as to the severity of the s knees 
did not express any finding regarding the nature and extent 
of any disability specifically affecting the right knee. 

As indicated above, the Board notes that, when evaluating 
joints on the basis of limited motion, VA must consider 
whether the joint in question exhibits weakened movement, 
excess fatigability, incoordination, or other functional 
loss, and whether pain limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca, 8 Vet. App. at 205-20738 C.F.R. §§ 
4.40, 4.45.    These determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors, 
to include with repeated use and during flare-ups.  See 
DeLuca, 8 Vet. App at 205-207.  

Therefore, the Board finds that, to obtain medical findings 
and opinion needed to fully and fairly evaluate the claims 
remaining on appeal, the RO should arrange for the veteran to 
undergo another examination of his knees, by an orthopedist.  
The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, shall result 
in a denial of the claims for increase.  See 38 C.F.R.            
§ 3.655(b) (2004).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.   

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes treatment records from the Providence VAMC, dated 
from February 2001 to March 2004.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Providence VAMC since March 2004, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  Providing that the veteran reports for the scheduled 
examination, the RO's adjudication of the claims should 
include consideration of all potentially applicable 
diagnostic codes for evaluating each knee disability, as well 
as, with respect to each knee, whether separate ratings are 
assignable for arthritis (resulting in limited and/or painful 
motion) and instability.  See VAOPGPREC 23-97 (July 1, 1997) 
and 9-98 (August 14, 1998). 


As a final matter, the Board notes that in November 2001, 
along with the claim for increase underlying the current 
matters on appeal, the veteran filed a claim for entitlement 
to a total disability rating based on individual 
unemployability (TDIU). Since the veteran's knee disabilities 
are the only conditions for which he is presently service-
connected, and also appear to be the disabilities underlying 
his claim of unemployability, the Board finds that the claim 
for a TDIU is inextricably intertwined with the claims on 
appeal; hence, these claims should be considered together.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).  As such, on remand, the RO should 
adjudicate the newly raised claim for a TDIU along with the 
currently pending claims for increase.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the 
Providence VAMC all outstanding pertinent 
records of the veteran's left and right 
knee disabilities, from March 2004 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA orthopedic 
examination of both knees, by a 
physician.  .  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished (and all findings made 
available to the primary physician prior 
to the completion of his or her report) 
and all clinical findings should be 
reported in detail.  

The examiner should render specific 
findings as to whether whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected left and right knee 
disabilities.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should identify all 
impairment affecting each knee.  With 
respect to each knee, examiner should 
specifically indicate whether arthritis 
is present, and whether there is 
recurrent subluxation or lateral 
instability of the knee (and, if so, 
whether such is best characterized as 
"slight," "moderate," or "severe".  
The examiner should also offer an opinion 
as to the impact of the veteran's right 
and left knee disabilities, either alone, 
or in concert, upon the veteran's 
employability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for a 
rating in excess of 10 percent for 
degenerative joint disease of the left 
knee, a compensable rating for a right 
knee disability, each from March 5, 2004, 
and the claim for a for a TDIU, in light 
of all pertinent evidence and legal 
authority.  If the veteran fails to report 
to the scheduled examination, the RO must 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO must consider, in evaluating each 
knee, all potentially applicable 
diagnostic codes; the extent of functional 
loss due to pain and other factors, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45; 
and whether separates ratings for 
arthritis (resulting in limited and/or 
painful motion) and instability is 
warranted.

8.	If the claim for a TDIU is denied, the 
veteran and his representative must be 
notified of the denial and advised of the 
veteran's appellate rights.  The veteran 
and his representative are hereby reminded 
that to obtain appellate jurisdiction of 
an issue not currently in appellate 
status, a timely appeal (an NOD, and, 
after issuance of an SOC, a substantive 
appeal) must be perfected.  While the RO 
must furnish the veteran the appropriate 
time period in which to do so, the veteran 
should perfect an appeal of the claim for 
entitlement to a TDIU, if desired, as soon 
as possible to avoid unnecessary delay in 
the consideration of the appeal.

9.	  If either claim for increase 
continues to be denied, the the RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


